CADENA, Justice
(concurring).
It is well settled that the defense of laches, even if it be assumed that such a defense is applicable to a suit for strictly legal, as distinguished from equitable, relief, relates to the lapse of time after a cause of action has accrued. Robertson v. Du Bose, 76 Tex. 1, 13 S.W. 300, 301 (1890); 30A C.J.S. Equity § 121, pp. 73-74.
If it be assumed that a suit for damages resulting from a “taking” or “damaging” of plaintiffs’ property without payment of compensation, as required by our constitution, cannot be maintained against the State unless the State consents to be sued, then it is apparent that plaintiffs’ cause of action in this case did not accrue until such consent was given. As our Supreme Court has pointed out, with respect to the plea of limitations:
“Limitation runs upon the right or cause of action accruing, and not before; and this does not exist unless facts exist which authorize the person asserting claim to ask relief from some court of justice against the person who ought to make reparation. It involves the existence of the right to sue, as well as of facts deemed sufficient in a general sense to constitute a cause of action; and the right to sue may depend . . . upon the denial of the right to sue a state . which but for such legal denial would be subject to suit.”
Stanley v. Schwalby, 85 Tex. 348, 19 S.W. 264, 266 (1892), rev’d, other grounds, Stanley v. Schwalby, 147 U.S. 508, 13 S.Ct. 418, 37 L.Ed. 259 (1892). See, also, Barganier v. Guest, 246 S.W.2d 901 (Tex.Civ.App.- — Waco 1952, writ ref’d).
If plaintiffs’ cause of action did not accrue until the State of Texas consented to be sued, then they have not been guilty of undue delay in filing their suit. However, in this case I believe that plaintiffs’ right to sue was not dependent on the State’s waiver of immunity from suit and that their cause of action arose at the time their property was damaged, so that their claim is barred by limitations.
Despite the casual statement, unsupported by citation of authority, in State v. Hale, 136 Tex. 29, 146 S.W.2d 731, 735 (1941), to the effect that plaintiffs who seek to recover for a taking or damaging of their property without payment of the compensation required by Article 1, Sec. 17, of the Texas Constitution must first obtain a waiver of the State’s immunity from suit,1 I would hold that the constitutional guarantee of adequate compensation for property taken or damaged is a self-executing consent by the State to be sued for such compensation. This is the conclusion reached by most of the courts which have considered the problem. Rose v. State, 19 Cal.2d 713, 123 P.2d 505 (1942); Lehman v. Williams, 301 Ky. 729, 193 S.W.2d 161 (1946); Sale v. State Highway and *421Public Works Com’n, 242 N.C. 612, 89 S.E.2d 290 (1955). Contra, Fairclough v. Salt Lake County, 10 Utah 2d 417, 354 P.2d 105 (1960). See Note, 36 Notre Dame Law, 213 (1961); Note, 1962 Wash.U.L.Q. 210; Mandelker, Managing Our Urban Environment 525 (1963); Beuscher & Wright, Land Use Cases and Materials 724 (1969).
The conclusion that an inverse condemnation suit can be brought under the constitutional eminent domain clause even in the absence of the State’s waiver of immunity insures the effectiveness of just compensation constitutional provisions. A landowner’s constitutional right to compensation, a right which is expressly and unconditionally granted, cannot be held to be exercisable only at the discretion of the legislature.

. The statement is obviously dictum, since it appears from the Hale opinion that the requisite consent had been granted.